UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) – November 2, 2011 Commission File Number: 333-144973 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of registrant as specified in its charter) Delaware 56-2646797 (State or jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6650 Via Austi Parkway, Suite 170 Las Vegas, NV89119 (Address of principal executive offices, including zip code) 702-583-6715 (Registrant's telephone number, including area code) (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Precommecement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Precommencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) LAS VEGAS RAILWAY EXPRESS, INC. ITEM 5.02DEPARTURE OF PRINCIPAL OFFICER – CHIEF OPERATING OFFICER On October 24, 2011 John M. Zilliken has resigned effective October 28, 2001 his position as Chief Operating Officer. Mr. John M. Zilliken resigned for personal reasons and has no disputes or disagreements with the Company. The Company has subsequently eliminated the position of Chief Operating Officer and created a new Vice President position , Vice President Passenger Services, which is currently unfilled. EXHIBIT INDEX EXHIBIT DESCRITPION Letter of resignation from John M. Zilliken dated October 24, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. Date:November 2, 2011 LAS VEGAS RAILWAY EXPRESS, INC. By:/s/ Michael A. Barron Michael A. Barron Chief Executive Officer
